MEMORANDUM OF DECISION.
In this appeal by the Plaintiff husband from an order of Superior Court, Kennebec County, which affirmed a judgment of divorce from the Defendant wife, which judgment had been entered in the District Court, Waterville, the husband challenges the division of marital property. He focuses, inter alia, on the divorce court’s consideration of the circumstance that at the time of such division the wife was paying the college expenses of the couple’s emancipated child.
The Court is evenly divided on the question of whether the divorce court could consider that circumstance in making its division of marital property. Accordingly, the entry must be:
*156By an evenly divided Court judgment affirmed.
All concurring.